       Case 3:20-cv-05422-LC-HTC Document 4 Filed 05/15/20 Page 1 of 2

                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



SCOTT ALAN KLINE,
       Petitioner,

v.                                                  Case No. 3:20cv5422-LC-HTC

STATE OF FLORIDA,
       Respondent.

                                           /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated April 30, 2020 (ECF No. 2). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). Petitioner Kline filed a response (ECF No. 3), in which he agrees to the

dismissal of this case.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation (ECF No. 2) is

             adopted and incorporated by reference in this order.
     Case 3:20-cv-05422-LC-HTC Document 4 Filed 05/15/20 Page 2 of 2

                                                                          Page 2 of 2

     2.   Plaintiff's petition (ECF Doc. 1) is dismissed without prejudice.

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 15th day of May, 2020.



                                 s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5422-LC-HTC
